Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 103
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0171525 A1) as evidenced by ECHA (PHT4-Diol Information) and Ross (US 2012/0248371 A1).
Regarding Claim 1, Yu teaches polyol premix compositions (Abstract) comprising PHT-4-Diol and Antiblaze AB 80 flame retardants and Ethacure 100 aromatic amine (¶ 60-65). As the compositions comprise flame retardants, they are flame retardant compositions. As evidenced by ECHA, PHT-4-Diol is a mixed ester of 

    PNG
    media_image1.png
    358
    489
    media_image1.png
    Greyscale
(“Identification” section). The “monomers” can be construed as “brominated aromatic diester diol” and the “dimers” can be construed as “another brominated flame retardant”. As evidenced by Ross, Antiblaze AB80 is tris(2-chloroisopropyl)phosphate (Table E1A), which is synonymous with tris(1-chloro-2-propyl)phosphate. Note also Yu expressly describes tri(2-chloroisopropyl)phosphate at ¶ 51. 
The embodiments of Yu differ from the subject matter claimed in that sulfur containing diamine is not used. Yu teaches several aromatic amines can be used, including dimethylthiotoluenediamine/Ethacure 300 (¶ 41). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute Ethacure 100 with dimethylthiotoluenediamine/Ethacure 300, thereby predictably affording workable polyol Yu.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN102391766A) in view of Yu (US 2014/0171525 A1) as evidenced by ECHA (PHT4-Diol Information). As the cited CN publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claim 1, Wang teaches compositions for the creation of polyurea elastomers (Page 1) and describes examples where the B component comprises amino-terminated chain extender and tetrabromophthalic anhydride diol PHT4-DIOL, and tris(2-chloropropyl) phosphate as flame retardants (Page 3). As the compositions comprise flame retardants, they are flame retardant compositions. As evidenced by ECHA, PHT-4-Diol is a mixed ester of tetrabromophthalic anhydride with diethylene glycol and propylene glycol which is a mixture of:

    PNG
    media_image1.png
    358
    489
    media_image1.png
    Greyscale
(“Identification” section). The “monomers” can be construed as “brominated aromatic diester diol” and the “dimers” can be construed as “another brominated flame retardant”. Wang explicitly states the amino-terminated chain extender in the examples can be of 6 options, one of which being dimethylthiotoluenediamine DMTDA (Pages 3 and 4). 
Wang differs from the subject matter claimed in that a different isomer of phosphate is used (Wang uses tris(2-chloropropyl)phosphate while the claims require tris(1-chloro-2-propyl)phosphate). Yu teaches in the context of resins derived from isocyanate/polyol components, both tris(2-chloropropyl) phosphate and tris(2-chloroisopropyl)phosphate) (synonymous with tris(1-chloro-2-propyl)phosphate)) are both known conventional flame retardants (¶ 51). Accordingly, it would have been obvious to substitute tris(2-chloropropyl) phosphate with tris(1-chloro-2-propyl)phosphate) and thereby predictably afford workable flame retardant compositions in accordance with the teachings of Yu
Claims 1, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0171525 A1) in view of Kresta (U.S. Pat. No. 6,518,324) as evidenced by Lanxess (PHT4-Diol Information), Ross (US 2012/0248371 A1), and Kargol (WO 2015/041552 A2).
Regarding Claims 1, 6, and 8, Yu teaches polyol premix compositions (Abstract) comprising PHT-4-Diol and Antiblaze AB 80 flame retardants and Ethacure 100 aromatic amine (¶ 60-65). As the compositions comprise flame retardants, they are flame retardant compositions. As evidenced by Lanxess, PHT-4-Diol is a mixed ester of tetrabromophthalic anhydride with diethylene glycol and propylene glycol (Page 1), which is a brominated aromatic diester diol. As evidenced by Ross, Antiblaze AB80 is tris(2-chloroisopropyl)phosphate (Table E1A), which is synonymous with tris(1-chloro-2-propyl)phosphate. Note also Yu expressly describes tri(2-chloroisopropyl)phosphate at ¶ 51. Although a sulfur containing diamine is not used, Yu teaches several aromatic amines can be used, including dimethylthiotoluenediamine/Ethacure 300 (¶ 41). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute Ethacure 100 with dimethylthiotoluenediamine/Ethacure 300, thereby predictably affording workable polyol premix compositions suitable for the creation of polyurethane foams in accordance with the teachings of Yu.
Yu teaches other ingredients can be added (¶ 52), but differs from the subject matter claimed in that surface-modified montmorillonite nanoclay is not described. Kresta teaches polyurethane foams containing nanoclay such as Cloisite 10A montmorillonite (Abstract; Col. 1, Lines 44-60). Kresta teaches the nanoclay improves thermal insulation and gives fine cell structure (Col. 1, Lines 34-43). It would have been Kresta into the foam compositions of Yu because doing so would improve thermal insulation and give fine cell structure within the foams as taught by Kresta. As evidenced by Kargol, Cloisite 10A is modified with ammonium salts (Page 6, Lines 16-19). 
 Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0171525 A1) in view of Kargol (WO 2015/041552 A2) as evidenced by Lanxess (PHT4-Diol Information) and Ross (US 2012/0248371 A1). 
Regarding Claims 1 and 6-8, Yu teaches polyol premix compositions (Abstract) comprising PHT-4-Diol and Antiblaze AB 80 flame retardants and Ethacure 100 aromatic amine (¶ 60-65). As the compositions comprise flame retardants, they are flame retardant compositions. As evidenced by Lanxess, PHT-4-Diol is a mixed ester of tetrabromophthalic anhydride with diethylene glycol and propylene glycol (Page 1), which is a brominated aromatic diester diol. As evidenced by Ross, Antiblaze AB80 is tris(2-chloroisopropyl)phosphate (Table E1A), which is synonymous with tris(1-chloro-2-propyl)phosphate. Note also Yu expressly describes tri(2-chloroisopropyl)phosphate at ¶ 51. Although a sulfur containing diamine is not used, Yu teaches several aromatic amines can be used, including dimethylthiotoluenediamine/Ethacure 300 (¶ 41). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute Ethacure 100 with dimethylthiotoluenediamine/Ethacure 300, thereby predictably affording workable polyol premix compositions suitable for the creation of polyurethane foams in accordance with the teachings of Yu
Yu teaches other ingredients can be added (¶ 52), but differs from the subject matter claimed in that surface-modified montmorillonite nanoclay is not described. Kargol teaches polyurethane foams containing montmorillonite (Abstract). Kargol teaches the addition of montmorillonite creates physical barriers that limit evaporation of propellants and improve cell structure, mechanical properties, and thermal stability (Page 4, Line 21 to Page 5, Line 1). Kargol teaches a suitable montmorillonite is Nanomer I.31PS, which is a montmorillonite nanoclay modified with 0.5-5 wt% aminopropyl triethoxysilane and 15-35 wt% octadecylamine that can be used to reduce flammability and increase gas barrier properties (Page 5, Line 34 to Page 6, Line 5). It would have been obvious to one of ordinary skill in the art to utilize the surface modified montmorillonites of Kargol, such as Nanomer I.31PS, within the compositions of Yu because doing so would create physical barriers that limit evaporation of propellants and improve cell structure, mechanical properties, thermal stability, and flame retardancy as taught by Kargol. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/11/2022 and 1/14/2022 have been fully considered but they are not persuasive. 
Applicant argues the previously applied references do not describe surface-modified montmorillonite in addition to brominated aromatic ester diol and tris(1-chloro-ECHA, of which various compounds can be regarded as a “brominated aromatic diester diol” and other compounds can be regarded as “another brominated flame retardant”. Should a plurality of brominated flame retardants be included, there is no requirement that tris(1-chloro-2-propyl)phosphate/surface-modified montmorillonite be present. Thus, it is respectfully submitted that rejections over the Yu and Wang references with respect to claim 1 are still appropriate. 
Moreover, the inclusion of surface-modified montmorillonite nanoclay would have been obvious in further view of Kresta and/or Kargol for reasons within the rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764